DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an uninterruptible power supply  connected in parallel between a power receiving board to which AC power is supplied from an AC source and a bus board to which a load is connected” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “switches between a normal operation mode for normal operation and a load simulation mode for simulating the load” is unclear because how/when and by what switches between normal operation mode and a load simulation mode for simulating the load. For purpose of examination, the limitations will interpret with the best understood.
Since claims 2-9 depend from claim 1 and do not cure the deficiencies of claim 1, the are rejected for the same reason.
Claim 10 recites “an uninterruptible power supply  connected in parallel between a power receiving board to which AC power is supplied from an AC source and a bus board to which a load is connected;… wherein the uninterruptible power supply switches between a normal operation mode for normal operation and a load simulation mode for simulating the load” is unclear how an uninterruptible power supply can be connected in parallel between a power receiving board to which AC power is supplied from an AC source and a bus board to which a load is connected; and by what and why the uninterruptible power supply switches between a normal operation mode for normal operation and a load simulation mode for simulating the load. For purpose of the examination, the limitations will interpret with the best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (WO 2018/163397).
Regarding claim 10, Abe discloses an uninterruptible power supply 100 [Fig. 1] connected in series between a power receiving board [S1] to which AC power [V1] is supplied from an AC source [5] and a bus board [S2] to which a load is connected [not show connected to output terminal T4, par 0012], the uninterruptible power supply comprising: a rectifier [1] to convert the AC power from the power receiving board into DC power [par 0019]; an inverter [2] to convert the DC power from the rectifier into AC power to supply the converted AC power to the bus board [par 0021]; and a power storage [6] connected to a DC intermediate portion [7] between the rectifier and the inverter [par 0015]; wherein the uninterruptible power supply switches between a normal operation mode for normal operation and a load simulation mode for simulating the load [par 0011-0078,see Figs. 1, 6].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0177021], in view of Lee et al. (WO2018/163397).
Regarding claim 1, Abe discloses an uninterruptible power supply system [Figs. 1-2] comprising: a plurality of uninterruptible power supplies [11-13, 21-23] connected in parallel to each other between a power receiving board [S1a-S1c, S2a-S2c] to which AC power is supplied from an AC source [1] and a bus board [S11a-S11c, S12a-S12c] to which a load  [2] is connected; wherein each of the plurality of uninterruptible power supplies: includes a rectifier [3, Fig, 2] to convert the AC power from the power receiving board into DC power [par 0032], and an inverter [4] to convert the DC power from the rectifier into AC power to supply the converted AC power to the bus board [par 0033]; and switches between a normal operation mode for normal operation and a load simulation mode for simulating the load.
Abe does not explicitly disclose switches between a normal operation mode for normal operation and a load simulation mode for simulating the load.
Lee teaches an uninterruptible power supply (UPS) 100 [Fig. 1] includes an input terminal T1, a bypass terminal T2, a battery terminal T3, and an output terminal T4, the input terminal T1 and the bypass terminal T2 are connected to the commercial AC power supply 5. The output terminal T4 may be connected to a load (not shown). The load is driven by commercial frequency AC power supplied by the uninterruptible power supply 100. The switch S1, the reactor L1, the converter 1, the inverter 2, the reactor L2 , and control device 4, the control device 4 switches in normal operation mode for normal operation and a load simulation mode for simulating the load [par 0017-0021, 0026-0054; Figs. 1-6].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Lee into that of Abe in order to provide desired current, voltage and frequency to loads for preventing any damage to the loads.
 Regarding claim 2. The combination including Lee further discloses wherein each of the plurality of uninterruptible power supplies further includes a controller [4]; the controller is configured to perform a control to switch between the normal operation mode and the load simulation mode; and a test is performed by a current flowing through an uninterruptible power supply switched to the normal operation mode by the controller, the bus board, an uninterruptible power supply switched to the load simulation mode by the controller, and the power receiving board [par 0017-0021, 0026-0054].
Regarding claim 4, the combination including Lee further discloses wherein the test of the plurality of uninterruptible power supplies includes at least one of a load fluctuation test or an AC source power failure test, each of which is performed by a current flowing through the uninterruptible power supply switched to the normal operation mode, the bus board, the uninterruptible power supply switched to the load simulation mode, and the power receiving board [par 0033-.0076].
Regarding claim 5, the combination including Lee further discloses wherein each of the plurality of uninterruptible power supplies includes a bypass circuit connected in parallel to the rectifier and the inverter to supply the AC power from the power receiving board to the bus board; and the test of the plurality of uninterruptible power supplies includes a switching test between a current path via the bypass circuit and a current path via the rectifier and the inverter performed by a current flowing through the uninterruptible power supply switched to the normal operation mode, the bus board, the uninterruptible power supply switched to the load simulation mode, and the power receiving board [par 0033-73. Figs. 1, 6].
Regarding claim 9, the combination of Abe and Lee further discloses wherein the uninterruptible power supply system operates in parallel to another uninterruptible power supply system [see Figs, 1-4 of Abe]; and a test is performed by a current flowing through its own uninterruptible power supply system switched to one of the normal operation mode and the load simulation mode, and the another uninterruptible power supply system switched to another of the normal operation mode and the load simulation mode [par 0033-0076].
Allowable Subject Matter
Claims 3, and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836